DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (US 2016/0075287) in view of Flueckinger (5,848,818).
Dunham et al. discloses a pickup truck (102) comprising a cargo bed having side walls (108) and tailgate (110), as shown in Figure 1.  Each side wall (108) has a first wall portion (118) facing into the cargo bed, a second wall (128) portion opposite and spaced apart from the first wall portion, and a cavity (114) formed between the first and second wall portions (118,128), as shown in Figure 1 and disclosed in paragraph [0018].  An insert (112) is positioned within the cavity (114), as shown in Figure 1 and disclosed in paragraph [0018].  The insert (112) defines at least one elongated compartment extending along the cavity (114) in a direction leading from a rear end of the pickup truck toward a front end of the pickup truck, as shown in Figure 1.  An end of the cavity (114) opens in a direction toward a rear of the pickup truck, as shown in Figure 1.  A tailgate (110) is adjacent to the side wall and moves between an open and closed position, as shown in Figures 1 and 3.In reference to claim 2, a cap (262) is securable to the insert (112) to seal an open end of the compartment, as shown in Figure 2B.  In reference to claim 6, the tailgate is used as a secondary lock for the compartment, as disclosed in paragraph [0034].  In reference to claim 7, the second side wall includes a second insert between the inner and outer side wall portion since “one or more storage containers may be provided”, as disclosed in paragraph [0017].  However, Dunham et al. does not disclose closing the cavity by moving the tailgate to the closed position.
Flueckinger teaches closing a cavity by closing the tailgate, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to form the cavity of Dunham et al. to be structured to be closed by the tailgate moving to the closed position, as taught by Flueckinger, to further protect the contents of the cavity from theft.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunham et al. (US 2016/0075287) and Flueckinger (5,848,818), as applied to claim 1, in view of Liddle et al. (US 2013/0134195).
Dunham et al., as modified, discloses holding multiple elongated objects, such as fishing poles, golf clubs, and hockey sticks, as disclosed in paragraph [0017].  In reference to claim 4, the cross-sectional shape may be any suitable shape, as disclosed in paragraph [0030].  However, Dunham et al., as modified, does not explicitly disclose the insert forms multiple cylindrical compartments.
Liddle et al. teaches providing multiple cylindrical compartments (23) extending in the truck front-rear direction in an insert (10) to carefully store elongated objects, as shown in Figures 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form multiple cylindrical compartments extending in the vehicle front-rear direction in the insert of Dunham et al., as modified, as taught by Liddle et al., to carefully store objects to prevent noises/rattles as well as prevent damage to stored objects.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunham et al. (US 2016/0075287) and Flueckinger (5,848,818), as applied to claim 1.
Dunham et al., as modified, does not disclose the elongated compartment is formed by two or more insert elements positioned end-to-end.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the insert of Dunham et al., as modified, as two or more elements positioned end-to-end as an obvious design choice to form the insert as a modular system to allow identical parts to be used to allow the insert can be used to form elongated compartments of different lengths to fit truck beds of different lengths while reducing manufacturing and shipping costs.
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.  Applicant has argued the combination of references does not teach/disclose a tailgate closing an end of the elongated compartment.  The examiner disagrees because Dunham et al. discloses an end of the elongated compartment being closed by a rear portion (262) of the vehicle that is pivotally connected at the bottom of the rear portion (262) of the vehicle (262).  Tailgate is a rear portion of a vehicle that pivots about a bottom edge of the rear portion, similar to the rear portion (262).  Flueckinger teaches a tailgate preventing access to a rear end of an elongated compartment.  It would have been obvious to use form the structure such that the tailgate closes a rear end of the elongated compartment to reduce the number of moving parts and further protect the contents of the elongated compartment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 3, 2022